Case 17-91744-AKM-13   Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51   Pg 1 of 8
Case 17-91744-AKM-13   Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51   Pg 2 of 8
Case 17-91744-AKM-13   Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51   Pg 3 of 8
Case 17-91744-AKM-13   Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51   Pg 4 of 8
Case 17-91744-AKM-13   Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51   Pg 5 of 8
Case 17-91744-AKM-13   Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51   Pg 6 of 8
Case 17-91744-AKM-13           Doc 28     Filed 02/05/21     EOD 02/05/21 07:43:51        Pg 7 of 8




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 In Re:                                              Case No. 17-91744-AKM-13

 Kenneth W Teegen
  aka Kenneth William Teegen                         Chapter 13
 Shirley A Teegen

 Debtors.                                            Judge Andrea K. McCord

                                  CERTIFICATE OF SERVICE

I certify that on February 5, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Lloyd Koehler, Debtors’ Counsel
          lloydkoehler@hotmail.com

          Joseph M. Black, Jr., Chapter 13 Trustee
          jmbecf@trustee13.com

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on February 5, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Kenneth W Teegen, Debtor
          9197 US Highway 50 W
          Mitchell, IN 47446
Case 17-91744-AKM-13     Doc 28   Filed 02/05/21   EOD 02/05/21 07:43:51     Pg 8 of 8




     Shirley A Teegen, Debtor
     9197 US Highway 50 W
     Mitchell, IN 47446

                                          Respectfully Submitted,

                                          /s/ Molly Slutsky Simons
                                          Molly Slutsky Simons (OH 0083702)
                                          Sottile & Barile, Attorneys at Law
                                          394 Wards Corner Road, Suite 180
                                          Loveland, OH 45140
                                          Phone: 513.444.4100
                                          Email: bankruptcy@sottileandbarile.com
                                          Attorney for Creditor
